TAET, J.
I dissent, I am unable to see what connection the dispute of the parties about the cost of an elevator, has with the question in controversy. The plaintiffs were coal dealers at St. Johnsbury, and having been told by the superintendent of the defendant’s road that the defendant would not ship any more coal for their firm, that it would not haul another ton, that they, the plaintiffs, had got to go out of the coal business, asked the superintendent what he should do if they brought a boat-load of coal to the wharf at Maquam, the terminus of the defendant’s road. He replied
“That he would not take nor transport it; that he would send the boat back into the lake; that the plaintiffs need not *641buy nor bring any more coal for the defendant to ship, for the •defendant would not carry it.”
The only defence now insisted upon is that the coal was not actually tendered. This raises the question whether a carrier can waive the tender of property, and waive the purchase of it, by the coal dealer. The logic of the majority opinion is that the carrier may waive the tender if the coal dealer at the time actually has the property. I infer no one having in mind the cases on that subject would deny this doctrine. In this case the plaintiffs were, in substance, told that they need not buy any coal, for if they did the defendant would not carry it. They were told you must “ go out of the coal business.” The doctrine held in this case is this, a carrier cannot, as matter of law, waive a tender of property not then owned by the' intended shipper. Cannot legally waive the purchase of property and its subsequent tender. We must bear in mind that the notice of the carrier was not to buy any more coal. This {buying the coal) the majority of the court say cannot be waived. Coal used in this state is from Pennsylvania; this is matter of common knowledge. A dealer who is told by a carrier that he need buy no coal, for he, the carrier, will not ship it, will do no business with him, must, in order to obtain his rights, buy his season’s stock of five or ten thousand tons of coal, and then be informed that he must leave it at the mines because, forsooth, a corporation tells him that he should not have relied upon what its manager told him. Concede, as the majority opinion states, that “the doctrines of tender and waiver of tender have application only to matters definite and certain,” what difficulty is there in applying the doctrine in this case? It is incumbent upon the plaintiffs, to entitle them to recover, to make definite and certain to the triers the quantity of coal that they would have sent over fhe defendant’s line in the season of 1884. Indeed the plaintiffs have already made it definite and certain, by showing to the satisfaction of the court below, that had it not been for the unjust discrimi*642nation, the illegal high handed outrage of the defendant, they would have purchased as. much coal in 1884 as in the season before. The old maxim is, that is certain which can be rendered certain. It is said that the amount of the property for the non-transportation of which the plaintiffs seek damages, was a matter of uncertainty even to the plaintiffs themselves ; true, concede that it was, they must make the amount certain and definite before a recovery. A miller sells a year’s products of his flouring mill, the amount uncertain, of course; his water power may vary: his steam boiler explode, the amount may be one thousand barrels or it may be two — after a mqnth’s performance — the vendee says “I’ll take no more flour, make all you please. I’ll none of it.” Can the vendor recover no damages because it is uncertain how much he would have made during the eleven months remaining? — or must he continue to manufacture for that time — in order to determine the exact amount ? Again the court say that ‘ ‘the statement here was not made with reference to any specific property, nor with reference to a definite proposal.” Is not this an error of fact? The statement was made with reference to the specific property that the plaintiffs proposed to get for their trade in 1884 and with direct reference to a proposal to do their business for that year. Can any one have any doubt about the subject of conversation between Jewett and the plaintiffs? or that it referred to the latter’s business during the season of 1884?
The court say that a general refusal to do business is not sufficient to subject a carrier to liability. Why not? If a carrier says to a proposed shipper “I will do no business for you — I will ship no coal for you — if you bring any to me I’ll send it back into the lake — you must go out of the business,” what reason is there in saying — such statements are of no efficacy — but you must buy your coal — thousands of tons possibly — and augment your damages by the loss incurred in such a purchase.
*643This ruling is not in accord with our rulings generally upon the subject of tender, as these extracts tend to show.
“ But if he to whom a tender upon a contract to be made, is at the time absolutely incapable of performing his part of the contract, the whole reason of * * * displaying the goods, fails.” Morton v. Wells, 1 Ty. 381.
How does an incapacity to perform differ from an absolute refusal? I cannot see. An offer to pay and a refusal to accept the money “superseded the necessity of a further tender.” The offer was to pay — not an offer of the money in specie which would constitute a valid tender. Dickenson's Admr. v. Dutcher, Bray. 104. If a demand of specific articles is necessary and the party demands more than he is entitled to, and will take no less than he demands, the other party is excused from making a tender. Russell v. Ormsbee, 10 Vt. 274.
Whitcomb was to give Preston a deed, and possession, of land. He tendered a deed — which the latter refused to receive — and on trial insisted that the defendant did not tender the possession. The court said :
“The law never requires a nugatory act to be performed, and when the plaintiff gave the defendant notice that he would not accept the deed this was a renunciation of all rights incident to and growing out of the deed.” Preston v. Whitcomb, 11 Vt. 47.
To the same point is Gragg v. Hull, 41 Vt. 217. It is upon the same ground that it is held, if an insurer denies the validity of a policy, the insured is absolved from the making of proofs of loss which otherwise would be necessary.
Applying such principles to the case in hand, when Jewett told the plaintiffs that he would ship no coal for them and that they must go out of the business, they were absolved from any tender whether they owned any coal or not. I would render judgment for the plaintiffs. Such a disposition of the case will be in accord with justice, equity, common sense, religion, and the law as heretofore administered, and in some degree tend to check the evil which the case shows existed in *644St. Johnsbury of placing the coal trade in the hands of one individual — a monopolist.